Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the following formal matters.  
The phrase “In an exemplary embodiment, turning on shorting switch Sshort may” in Para. 97 should be deleted.
Once the change is made, claims 6-7 and 15-20, previously withdrawn from examination as being directed to non-elected species/invention, will be rejoined and allowed as being dependent from allowable generic claims or as including the common allowable subject matter as the elected, claimed invention.
In correcting the above-discussed deficiencies, care should be taken not to introduce new matter into the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is 571-270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jung Kim/
Primary Examiner, Art Unit 2842